Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 24 and 33 are objected to because of the following informalities:  
In claim 24, line 2, “are present” should be --being present-- to correct a grammatical error.
In claim 33, line 2, “are present” should be --being present-- to correct a grammatical error.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21, 25-27, and 30, 34-36, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, and 11 of U.S. Patent No. 11123865. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11123865 discloses substantially the same or narrower limitations of the respective claims in the current application.

4.	Claims 28, 29, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11123865 in view of POUS ANDRÉS et al. (US 20160239021 A1; cited in IDS). U.S. Patent No. 11123865 discloses substantially the same or narrower limitations of the respective claims in the current application. The differences would have been obvious over POUS ANDRÉS et al. regarding the storage space (see FIGs. 1 and 2).

Notes
5.	Claims 21, 30, and 39 distinguish over the closest prior art of record fails to teach the features of claim 21 (as a representative): “wherein the spatio-temporal object inventory defines, for each of the objects, measurement information including a first pose for the object, a first measurement time at which the first pose was measured, a second pose for the object, and a second measurement time at which the second pose was measured, wherein a movement of the object is determined based, at least in part, on the measurement information for the object included in the spatio-temporal object inventory,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that POUS ANDRÉS et al. (US 20160239021 A1; cited in IDS) teaches “identifies previously identified objects and objects identified for the first time and a 
counter p for the previously identified objects and a counter f for objects identified for the first time are provided”; see [0020]). Identifying a counter f can be a determination of a quantity of movement (i.e., f number of new objects). However, there is no discussion about identifying a movement of the object based on the first pose/time and the second pose/time stored in the spatio-temporal object inventory as claimed. In fact, POUS ANDRÉS et al. is interested in what is old (i.e., previously identified) and what is new in a particular area; and counting the p and f numbers accordingly. There is no teaching or motivation to monitor or track each of the objects moving from one location to another by the spatio-temporal object inventory, and so as to count such movement.

Allowable Subject Matter
6.	Claims 22-24 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ortiz (US 20150073580 A1) teaches a method of capturing unique device identifiers ("UDI") associated with products to track movement, time, location via and into a computerized network and then combining the data with additional data outside of the product UDI related data and meta-data such as shipping, distribution, workers, date, and time.
	 Ulrich (US 20080174432 A1) teaches a method for a multi-directional RFID reader system where multi-directional readers can be place on opposing sides of a hallway leading from a back storage area to a retail floor area.
	Tian et al. (US 20160059416 A1) teaches a mobile robot, involving determine a presence of a human within at least one predetermined range of the robot using the presence information from the visual recognition unit, determine at least one control action responsive to determining the presence of the human within the at least one predetermined range, and control at least one of the navigation system or manipulation unit to implement the at least one control action.
	GRINNELL et al. (US 20160101940 A1) teaches a storage fill and retrieval system, involving at least one autonomous mobile robot configured for holding and transporting a tote within a storage space, wherein the at least one robot is configured to transport the tote to a collection tote location of each associated human pick zone, and wherein each collection tote location is arranged for human picker access and defines an interface between a human picker and the at least one robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857